DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 45-47 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Van Haesendonck et al. (WO 2008/025674) as evidenced by EFEMA “Emulsifiers in bakery applications” 2007 https://web.archive.org/web/20071107090330/https://www.emulsifiers.org/ViewDocument.asp?ItemId=15&Title=Bakery.
Regarding Claims 45-46:  Van Haesendonck discloses preparing cake using phospholipase [abstract].  Van Haesendonck discloses that eggs are usually required in preparing cakes, that they are expensive, and that it is desirable to reduce the amount of eggs used but still have a quality cake [0002; 0008-0009; 0030, 0031].  EFEMA teaches that cake batter is an emulsion [page 1].
Further regarding the process steps of the claim, since there is no evidence that the recited process produces a product that is materially different from what is disclosed in the prior art, claim 45 has been considered regarding its disclosure of emulsion based food product having a reduced egg yolk content.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.”  In re Thorpe, 777 F.2d 695, 698.
Regarding Claim 47:  Van Haesendonck discloses as discussed above in claim 45.  Van Haesendonck preparing cake using phospholipase [abstract].  Van Haesendonck discloses that cake batter/emulsion contains 5 to 30% fat [0033].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 31, 32, 34, 35, 37, and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 2004-305021 Japanese Machine Translation (JP’021) in view of Ito et al. JP 08-256698 1996, van Dam (US 4,034,124) and Van Haesendonck et al. (WO 2008/025674).
Regarding Claims 31, 37, and 38:  JP‘021 discloses a processed food or emulsion containing treated egg yolk [0001].  JP’021 discloses that the reaction of the enzyme processing results in the prevention of the formation of bitterness and forms a mellow flavor and also has improved emulsification properties [0011].  
JP’021 does not disclose that an amount of egg yolk and/or whole egg in the emulsion based food is replaced with a lesser amount of an egg yolk enhancer.
JP ‘021 does not explicitly disclose that the egg yolk enhancer contains egg yolk peptides comprising at least about 6000 ppm peptides of less than about 13 kDa, at least about 2500 ppm peptides of about 14 to about 105 kDa, and less than about 2500 ppm peptides of about 106 to about 240 kDa (claim 31); and 7000 ppm peptides less than about 13 kDa, at least about 3000 ppm peptides of about 14 to about 105 kDa, and less than about 1000 ppm peptides of about 106 kDa to about 240 kDa (claim 37).
JP’021 does not disclose the amount of phospholipids converted to lysophospholipids being at least about 50% (claim 31); at least about 60% (claim 38).
Ito discloses treating egg yolk with a protease in order to reduce at least 80% of the protein in the yolk to a molecular weight of 2000 (Da i.e. 2 kDa) or less [claims 1 and 2; para 0001].  Ito discloses a peak molecular weight from 100 to 100,000 (Da i.e. 0.1 kDa to 100 kDa) and that the molecular weight of 2000 Da or less was 85.3% of the peak [para 0013].  Therefore the molecular weight in excess of above 2,000 Da to 100,000 (2 to 100 kDa) was the remaining 14.7%.
van Dam discloses treating egg yolk with phospholipase A for 5 hours at 48°C and at particular concentrations in order to convert 50% to 60% or higher, as in Table 2, 49% to 65% of the phospholipids to lysophospholipids [col. 3, lines 25-35, 62-68; col. 6, Table 2].
Van Haesendonck discloses preparing cake using phospholipase [abstract].  Van Haesendonck discloses that eggs are usually required in preparing cakes and that they are expensive and that it is desirable to reduce the amount of eggs used but still have a quality cake [0002; 0008-0009; 0030, 0031].  
At the time of the invention it would have been obvious to one of ordinary skill in the art having the teachings of JP’021, and Ito before him or her that treating the liquid egg yolk with a protease as in both JP’021 and Ito would have reduced most of the proteins to molecular weights below 100 kDa in order for the egg to also increase mineral absorption [0001, 0003]. 
Further it would have been obvious to one of ordinary skill in the art having the teachings of JP’021, van Dam, and Ito before him or her that treating the liquid egg yolk with a phospholipase A as in both  JP’021 and van Dam would have converted about 50% or more of the phospholipids present in the yolk to lysophospholipids.
Although Ito does not explicitly recite that the amounts and molecular weights of peptides produced by this process comprise at least about 6000 ppm peptides less than about 13 kDa, at least about 2500 ppm peptides of about 14 to about 105 kDa, and less than about 2500 ppm peptides of about 106 to about 240 kDa (claim 31); and further 7000 ppm peptides less than about 13 kDa, at least about 3000 ppm peptides of about 14 to about 105 kDa, and less than about 1000 ppm peptides of about 106 kDa to about 240 kDa (claim 37), Ito does disclose that the molecular weight of the proteins at 2 kDa account for 85.3% of the hydrolysate.  This amount renders obvious the claim limitations reciting that at least about 6000 ppm (claim 31) and 7000 ppm (claim 37) peptides are less than about 13 kDa, since 6000 ppm and 7000 ppm is equivalent to .6% and .7% respectively.
Further, it would have been obvious that the remaining molecular weight above 2,000 Da to 100,000 (2 to 100 kDa) would have been equivalent to 14.7% of the hydrolysate in Ito.  Therefore this amount renders obvious the claim limitations reciting at least about 2500 ppm peptides of about 14 to about 105 kDa (claim 31) and at least about 3000 ppm peptides of about 14 to about 105 kDa (claim 37), since 2500 ppm and 3000 ppm are equivalent to .25% and .3% respectively.
Further, although Ito does not specifically disclose the range of 14 kDa to 105 kDa, Ito does disclose above 2 kDa to 100 kDa and therefore one having ordinary skill in the art at the time the invention was made would have considered the range to have been obvious because the range taught by Ito overlap the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
Further, regarding the limitations of less than about 2500 ppm peptides of about 106 to about 240 kDa (claim 31); and less than about 1000 ppm peptides of about 106 kDa to about 240 kDa (claim 37), these limitations are commensurate with the presence of peptides having a molecular weight of 106 kDa to 240 kDa being zero "0".  Since Ito discloses an upper limit of the molecular weight at 100 kDa, the disclosure in Ito renders obvious the molecular weight of peptides at 106 kDa to 240 kDa being zero.  
Regarding Claim 32:  JP ‘021 as modified discloses as discussed above in claim 31.  JP’021 further discloses the food products being water in oil or oil in water emulsions [0026; 0056]. 
Regarding Claim 34:  JP’021 as modified discloses as discussed above in claim 31.  JP’021 further discloses the food products being mayonnaise [0026].  Ito discloses mayonnaise, dressing, cakes, and baked goods[0012].
Regarding Claim 35:  JP’021 as modified discloses as discussed above in claim 31.  JP’021 further discloses the food products being mayonnaise [0026].
Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 2004-305021 Japanese Machine Translation (JP’021) in view of Ito et al. JP 08-256698 1996, van Dam (US 4,034,124) and Van Haesendonck et al. (WO 2008/025674) as applied to claim 31 above and in further view of further view of Isono et al. (US 5,478,585).
Regarding Claim 33:  JP’021 discloses a process for treating liquid egg yolk as discussed above and discloses mayonnaise containing vegetable oil [0048].
JP '021 does not disclose the amount of vegetable oil present being from 5 to 80%.
However, it is known in the art that mayonnaise contains a large amount of oil.
Isono discloses a process for treating liquid egg yolk as discussed above and discloses mayonnaise having a lipid content of 68% [col. 13, lines 45-67].
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention that the oil present in the mayonnaise of JP ‘021 would have been within 5% to 80% since a large of amount of oil in mayonnaise is known in the art and by the explicit disclosure of a mayonnaise in Isono.
Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 2004-305021 Japanese Machine Translation (JP’021)  in view of Ito et al. JP 08-256698 1996, van Dam (US 4,034,124) and Van Haesendonck et al. (WO 2008/025674) as applied to claim 31 above and as evidenced by EFEMA “Emulsifiers in bakery applications” 2007 https://web.archive.org/web/20071107090330/https://www.emulsifiers.org/ViewDocument.asp?ItemId=15&Title=Bakery.
Regarding Claim 36:  JP’021 as modified discloses as discussed above in claim 31.  JP’021 does not disclose wherein the egg yolk enhancer is included in an amount of about 30 to about 75 percent of the amount of egg yolk and/or whole egg being replaced by the egg yolk enhancer.
Van Haesendonck discloses as discussed above and further discloses a cake containing a 50% reduction of egg by using treated egg or egg yolk [0030; 0031].
EFEMA teaches that cake batter is an emulsion [page 1].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art that the yolk enhancer of JP’021 would have reduced the amount of untreated egg by 50% as in Van Haesendonck since they both disclose the use of phospholipase and the improvement that occur in emulsions by the treatment with phospholipase.  Further, it is known in the art that cake batter is an emulsion and therefore the substitution would have been applicable to JP’021.
Claims 39, and 42-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 2004-305021 Japanese Machine Translation (JP’021)  in view of Ito et al. JP 08-256698 1996, van Dam (US 4,034,124) and Van Haesendonck et al. (WO 2008/025674) as applied to claim 31 above and as evidenced by Blanken et al. (US 3,114,645).
Regarding Claim 39:  JP’021 discloses as discussed above 31.  JP ‘021 discloses a process of treating a liquid egg yolk with a protease and phospholipase in the same step (simultaneously) and reacting the liquid egg yolk with the enzymes in parallel [claims 1, 3, 4, para 0012, 0013, 0035, 0036, 0039, 0042].  JP’021 discloses that there is no lag time between the addition of protease and the addition of phospholipase [0023].  JP’021 discloses that the reaction of the enzyme processing results in the prevention of the formation of bitterness and forms a mellow flavor and also has improved emulsification properties [0011].  JP’021 discloses heat inactivation of egg yolk at 75** (considered to be °C) [0039, 0042].  JP’021 does not explicitly disclose pasteurizing the egg yolk.  However,  Blanken teaches egg yolk pasteurized at a temperature range of 160°F to 190°F (about 71°C to about 87°C) [col. 2, lines 12-20] and therefore JP ‘021 discloses a pasteurized egg since the temperatures used in JP’021 are within the range of Blanken. 
JP ‘021 does not explicitly disclose that the egg yolk enhancer contains egg yolk peptides comprising at least about 6000 ppm peptides of less than about 13 kDa, at least about 2500 ppm peptides of about 14 to about 105 kDa, and less than about 2500 ppm peptides of about 106 to about 240 kDa.
JP’021 does not disclose the amount of phospholipids converted to lysophospholipids being at least about 50%.
At the time of the invention it would have been obvious to one of ordinary skill in the art having the teachings of JP’021, and Ito before him or her that treating the liquid egg yolk with a protease as in both JP’021 and Ito would have reduced most of the proteins to molecular weights below 100 kDa in order for the egg to also increase mineral absorption [0001, 0003]. 
Further  it would have been obvious to one of ordinary skill in the art having the teachings of JP’021, van Dam, and Ito before him or her that treating the liquid egg yolk with a phospholipase A as in both  JP’021 and van Dam would have converted about 50% or more of the phospholipids present in the yolk to lysophospholipids.
Although Ito does not explicitly recite that the amounts and molecular weights of peptides produced by this process comprise at least about 6000 ppm peptides less than about 13 kDa, at least about 2500 ppm peptides of about 14 to about 105 kDa, and less than about 2500 ppm peptides of about 106 to about 240 kDa, Ito does disclose that the molecular weight of the proteins at 2 kDa account for 85.3% of the hydrolysate.  This amount renders obvious the claim limitations reciting that at least about 6000 ppm peptides are less than about 13 kDa, since 6000 ppm is equivalent to .6%.
Further, it would have been obvious that the remaining molecular weight above 2,000 Da to 100,000 (2 to 100 kDa) would have been equivalent to 14.7% of the hydrolysate in Ito.  Therefore this amount renders obvious the claim limitations reciting at least about 2500 ppm peptides of about 14 to about 105 kDa, since 2500 ppm and 3000 ppm are equivalent to .25% and .3% respectively.
Further, although Ito does not specifically disclose the range of 14 kDa to 105 kDa, Ito does disclose above 2 kDa to 100 kDa and therefore one having ordinary skill in the art at the time the invention was made would have considered the range to have been obvious because the range taught by Ito overlap the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
Further, regarding the limitations of less than about 2500 ppm peptides of about 106 to about 240 kDa these limitations are commensurate with the presence of peptides having a molecular weight of 106 kDa to 240 kDa being zero "0".  Since Ito discloses an upper limit of the molecular weight at 100 kDa, the disclosure in Ito renders obvious the molecular weight of peptides at 106 kDa to 240 kDa being zero.  
Regarding Claim 42:  JP’021 discloses as discussed above in claim 39.  JP‘021 discloses a process for treating liquid egg yolk with phospholipase A1 [0015].
Regarding Claims 43 and 44:  JP’021 discloses as discussed above in claim 39.  JP’021 discloses that the enzyme solutions containing protease and phospholipase contain 10% salt and that these enzyme mixtures are added to the egg yolks [0033,0035, 0036].
Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 2004-305021 Japanese Machine Translation (JP’021)  in view of Ito et al. JP 08-256698 1996, van Dam (US 4,034,124) and Van Haesendonck et al. (WO 2008/025674) as evidenced by Blanken et al. (US 3,114,645) as applied to claim 39 above and in further view of Castle (US 5,213,968).
Regarding Claim 40:  JP’021 discloses as discussed above in claim 39.  JP ‘021 does not disclose pre-heating the yolk before treating with enzymes.
Castle discloses treating egg yolk with lipase and protease enzymes and discloses that the egg yolk is heated to the temperature suitable for enzyme treatment before it is treated with the enzymes [col. 2,lines 3-13]. Castle discloses this temperature range as being not above 65°C, or being from 35°C to 45°C, or 37°C to 43°C col. 2, lines 29-34] which are temperatures that render obvious with the enzymatic treatment temperatures in JP’021 and the instant claims.
At the time of the invention it would have been obvious to one of ordinary skill in the art to pretreat the egg yolk of JP’021 as in Castle in order to reach a temperature that is the same as the enzyme treatment temperature in order to efficiently treat the egg yolks. This meaning once the enzymes are added to the yolk there is no need to heat up the mixture to the optimum enzyme activity temperatures, because the egg yolk would have already achieved the optimum/desired temperature.
Claim 41 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 2004-305021 Japanese Machine Translation (JP’021) in view of Ito et al. JP 08-256698 1996, van Dam (US 4,034,124) and Van Haesendonck et al. (WO 2008/025674) as evidenced by Blanken et al. (US 3,114,645) as applied to claim 39 above and in further view of Ohta et al. (US 2003/0091721).
Regarding Claim 41:  JP’021 discloses as discussed above in claim 39.  JP’021 does not disclose that the enzyme has endo- and exo- peptidase activity.
Ohta discloses a method of enhancing the salty taste in food by hydrolyzing protein
[abstract]. Ohta discloses that using proteases having exo-and endo-peptidase activities, produces an umami (savory) flavor and reduced bitter taste [0086, 0087]. Ohta discloses the formation of free amino acids and low molecular weight peptides by the exopeptidase.
At the time of the invention it would have been obvious to one of ordinary skill in the art it would have been obvious to one of ordinary skill in the art to substitute the protease of JP’021 for the protease of Ohta having an endo- and exo-peptidase activity in order to provide hydrolysis such that the bitterness is reduced and a savory flavor is produced.
Claim 48 is rejected under 35 U.S.C. 103(a) as being unpatentable over Van Haesendonck et al. (WO 2008/025674) as evidenced by EFEMA “Emulsifiers in bakery applications” 2007 https://web.archive.org/web/20071107090330/https://www.emulsifiers.org/ViewDocument.asp?ItemId=15&Title=Bakery as applied to claim 45 above and in further view of JP 2004-305021 Japanese Machine Translation (JP’021).
Regarding Claim 48:  Van Haesendonck discloses as discussed above in claim 45.  Van Haesendonck does not disclose wherein the emulsion based food product is selected from mayonnaise, salad dressing, and custard.
JP‘021 discloses a processed food or emulsion containing treated egg yolk [0001].  JP’021 discloses mayonnaise as the emulsion [0026].
At the effective filing date it would have been obvious to one of ordinary skill in the art to modify the emulsion of Van Haesendonck for the mayonnaise of JP’021 since they both are based on emulsions.
Claims 45-48 are rejected under 35 U.S.C. 103(a) as being unpatentable over Isono et al. (US 5,478,585). 
Regarding Claims 45-48:  Isono discloses a process of treating a liquid egg yolk with a protease and a lipase in the same step (simultaneously) and reacting the liquid egg yolk with the enzymes for 2 hours at 40°C and discloses the level of decomposition of triglycerides and the degree of solubilization [col. 8, Example 3].  Isono discloses a custard pudding containing about 200 g conventional whole egg and 240 g treated egg yolk [col. 12, lines 58-68] which is equivalent to containing 45% conventional egg.  Isono therefore discloses a reduced egg yolk content.  
Further regarding the process steps of the claim, since there is no evidence that the recited process produces a product that is materially different from what is disclosed in the prior art, claim 45 has been considered regarding its disclosure of emulsion based food product having a reduced egg yolk content.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.”  In re Thorpe, 777 F.2d 695, 698.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Felicia C Turner/Primary Examiner, Art Unit 1793